BROWN, J.
The defendant was convicted of murder in the second degree, and the verdict of the jury fixed his punishment at life imprisonment in the penitentiary. The only question presented by this appeal is whether this punishment was authorized by' the statute, Code of 1923, § 4458. It has been so ruled in Scott v. State, 211 Ala. 270, 100 So. 211, and on the authority of that case the judgment and sentence in this case will be affirmed. Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.